Citation Nr: 0916111	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  06-14 375	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center  
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for pulmonary/respiratory 
disability, to include asbestosis.


REPRESENTATION

Appellant represented by:	Berks County Department of 
Veterans Affairs AGO


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The Veteran had active service from January 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision in which 
the RO denied service connection for asbestosis, tinnitus, 
and bilateral hearing loss.  The Veteran filed a notice of 
disagreement (NOD) in June 2005, and the RO issued a 
statement of the case (SOC) in April 2006.  The Veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) later in April 2006.

In April 2008, the Board remanded the claims to the RO, via 
the Appeals Management Center (AMC) in Washington, DC, for 
additional development.  In a May 2008 rating decision, the 
AMC granted service connection for bilateral hearing loss.  
This grant of service connection represents a full grant of 
the benefit sought in regard to that claim.  In October 2008, 
the RO continued the denial of the claims for service 
connection for asbestosis and tinnitus (as reflected in a 
supplemental SOC (SSOC)), and returned those matters to the 
Board for further appellate consideration.

In November 2008, the Board denied the claim for service 
connection for tinnitus and again remanded the claim for 
service connection for asbestosis to the RO, via the AMC, for 
additional development.  In February 2009, the AMC, continued 
the denial of the claim for service connection for asbestosis 
(as reflected in an SSOC), and returned that matter to the 
Board for further appellate consideration.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  There is no medical diagnosis of asbestosis, and the only 
medical opinion to address the question of whether the 
Veteran has current pulmonary/respiratory disability that is 
medically related to service (to include any asbestos 
exposure therein) weighs against the claim.  


CONCLUSION OF LAW

The criteria for service connection for pulmonary/respiratory 
disability, to include asbestosis, are not met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a January 2005 pre-rating letter and February 
2007, August 2008, and November 2008 post-rating letters 
provided notice to the appellant regarding what information 
and evidence is needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The January 2005 and February 2007 
letters specifically informed the Veteran to submit any 
evidence in his possession pertinent to the claim on appeal 
(consistent with Pelegrini and the version of 38 C.F.R. 
§ 3.159 then in effect).  The February 2007, August 2008, and 
November 2008 letters, along with March 2006 and May 2008 
letters, provided the Veteran with information pertaining to 
the assignment of disability ratings and effective dates, as 
well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  

The April 2005 RO rating decision reflects the RO's initial 
adjudication of the claim after issuance of the January 2005 
letter.  After issuance of the March 2006, February 2007, 
May, August, and November 2008 letters, and opportunity for 
the Veteran to respond, the February 2009 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of the latter notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran service treatment records and service personnel 
records, VA and private treatment records, and the report of 
a February 2009 VA examination.  Also of record and 
considered in connection with the appeal are various 
statements provided by the submitted by the Veteran.  
Following the Board's April 2008 remand, the Veteran's 
representative was afforded the opportunity to submit written 
argument in the Veteran's behalf; however, they declined to 
do so, and instead submitted an acknowledgement in lieu of a 
VA Form 646.  

The Board also finds that no additional RO action to further 
develop the record is warranted.  In this regard,  the Board 
notes that, while the RO has made several attempts to obtain 
disability records from the Social Security Administration, 
it was informed in September 2008 that no such records exist.  
Hence, no further action is this regard is warranted.  See 
38 C.F.R. § 3.159(c)(2) (2008). 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that there is no statute specifically dealing 
with asbestos and service connection for asbestos-related 
diseases, nor has the VA promulgated any specific regulations 
for those types of cases.  However, VA's Adjudication Manual 
and Manual Rewrite, along with a VA circular on asbestos-
related diseases, provide detailed guidance for determining 
exposure to asbestos in service.  See Department of Veterans 
Benefits, Veterans' Administration, DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988); Adjudication 
Manual, M21-1, part VI, para. 7.21 (October 3, 1997); Manual 
Rewrite, M21-MR, Part IV.ii.2.C.9 (Dec. 13, 2005) and Part 
IV.ii.1.H.29.a (Sept. 29, 2006).  See also VAOPGCPREC 4-00 
(April 13, 2000).

Moreover, with asbestos-related claims, the Board must 
determine whether the claim development procedures applicable 
to such claims have been followed.  Ashford v. Brown, 10 Vet. 
App. 120, 124-125 (1997) (while holding that the Veteran's 
claim had been properly developed and adjudicated, the Court 
indicated that the Board should have specifically referenced 
the DVB Circular and discussed the RO's compliance with its 
claim-development procedures).  With claims of this type, the 
RO must determine whether military records demonstrate 
evidence of asbestos exposure during service, develop whether 
there was pre-service and/or post-service occupational or 
other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency and exposure information 
discussed above.  M21-1, Part VI, 7.21(d)(1), p. 7-IV-3 and 
7-IV-4 (January 31, 1997).

Considering the claim in light of the above, the Board finds 
that the record, as a whole, does not support a finding that 
the Veteran currently has asbestosis or any other 
pulmonary/respiratory disability that is related to the 
Veteran's military service.  

In this case, as noted in the Board's November 2008 remand, 
the evidence appears to support a finding that the Veteran 
had in-service asbestos exposure.  Service personnel records 
indicate that the Veteran served aboard several naval vessels 
as a machinist's mate.  A March 1943 record reflects that he 
was a graduate of NTS (Oil Burning), Naval Boiler & Turbine 
Lab, and was trained in the maintenance, repair and operation 
of steam boilers.  It was noted that he would be assigned 
duty where those specialized skills could be utilized.  The 
veteran has reported that he worked extensively in engine 
rooms.  Moreover, the Veteran has not reported any 
significant exposure to asbestos before or after service.  

Fundamentally, however, the question is whether the Veteran 
has a current diagnosis of asbestosis or any other 
pulmonary/respiratory disability that can be related to 
service.  

Service treatment records reflect no complaint, finding or 
diagnosis pertinent to any pulmonary or respiratory problems.  
Chest X-rays taken in August 1945 and March 1946 were 
interpreted as normal.  The March 1946 report of examination 
for discharge reflects normal findings for the respiratory 
system.  

After service, VA outpatient treatment records reflect 
diagnoses of emphysema and chronic obstructive pulmonary 
disease (COPD).  However, there is no medical evidence 
whatsoever of a diagnosis of asbestos, and neither emphysema 
nor COPD is shown to be medically related to service.  
Indeed, the Veteran was afforded a VA examination in February 
2009 for the purpose of seeking a medical determination as to 
whether such a diagnosis is supported; and the resulting 
diagnosis was "small airways disease" suggestive of 
reactive airway disease.  The examiner found, after review of 
the claims file, that there was "no evidence of 
asbestosis." The examiner opined that there was "no service 
connected respiratory disease."  

In sum, the medical evidence pertinent to the matters of a 
diagnosis of asbestosis, and a relationship between any 
current respiratory disability and service, weighs against 
the claim, and neither the Veteran nor his representative  
has presented or identified any contrary medical evidence or 
opinion, i..e, one that, in fact, supports his claim for 
service connection for pulmonary disability, to include 
asbestosis.  Under these circumstances, there is there is no 
need for any further development with respect to whether the 
Veteran was exposed to asbestos in service.  Ashford, 10 Vet. 
App. at 124-125.

In addition to the medical evidence, the Board has carefully 
considered the written statements of the Veteran (and those 
provided, on his behalf, by his representative) indicating 
that he has asbestosis that is related to service, or 
alternatively that he has other pulmonary disability that is 
related to service, to include asbestos exposure therein.  
The Board notes that a layperson is competent to report on 
matters observed or within his or her personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
this case turns on matters of diagnosis and etiology-matters 
within the province of trained medical professionals.  See 
Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As 
laypersons not  shown to have appropriate medical training 
and expertise to competently render a probative (i.e., 
persuasive) opinion on a medical matter, neither the Veteran 
nor his representative can provide persuasive evidence on a 
medical question.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for pulmonary/respiratory disability, to 
include asbestosis, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for pulmonary/respiratory disability, to 
include asbestosis, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


